Citation Nr: 1829430	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  10-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder, including an initial rating in excess of 30 percent prior to March 29, 2007, and a rating in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD with depressive disorder.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above that awarded an initial 30 percent rating for service-connected PTSD, effective August 26, 2004.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his disability.  

In June 2008, the RO recharacterized the Veteran's disability as "PTSD with depressive disorder" and increased his disability rating to 50 percent, effective March 29, 2007.  In that decision, the RO, in pertinent part, also denied service connection for a back disability and entitlement to a TDIU.  The Veteran subsequently perfected an appeal as to the denial of the back and TDIU claims.  The increased rating claim also remains on appeal because, despite the award of an increased 50 percent rating, the maximum 100 percent schedular rating remains available for the PTSD disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2012, the Board remanded the PTSD, back, and TDIU claims for additional evidentiary development, all of which has been conducted.  Accordingly, the claims have been returned to the Board for consideration.  

For reasons explained below, the issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire period prior to and after March 29, 2007, the Veteran's PTSD and depressive disorder was manifested by a variety of symptoms, including sleep disturbance, flashbacks, intrusive thoughts, anxiety, startle response, and hypervigilance with variations in mood, impaired judgment, insight, and impulse control, as well as significant difficulty in establishing and maintaining effective work and social relationships, and suicidal thoughts.  The Veteran's symptoms have fluctuated in presentation, frequency, and severity, but resulted in deficiencies in most areas, including work, family and interpersonal relations, thinking, and mood; however, total occupational or social impairment as a result of his symptoms is not shown.

2.  The evidence of record raises a reasonable doubt as to whether the Veteran's PTSD and depressive disorder has rendered him unable to secure and maintain substantially gainful employment throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD and depressive disorder have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017). 

2.  The criteria for a rating in excess of 70 percent for PTSD and depressive disorder for any time period on appeal have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD and Depressive Disorder

As noted in the Introduction, the Veteran is seeking an initial rating in excess of 30 percent prior to March 29, 2007, and a rating in excess of 50 percent thereafter.  

After reviewing the lay and medical evidence of record and considering the evidence under the General Rating Formula for Mental Disorders, the Board finds a 70 percent rating, but no higher, is warranted throughout the appeal period, i.e., both prior to and after March 29, 2007.  

The evidence of record shows that, throughout the appeal period, the Veteran's PTSD and depressive disorder has been manifested by a variety of symptoms that have fluctuated in severity but resulted in deficiencies in several areas, including family and interpersonal relations, work, thinking, mood, and judgement.  

The Veteran has consistently endorsed having sleep difficulties due to nightmares, flashbacks, and intrusive thoughts that varied depending on the type and dose of medication he was given but, nevertheless, occurred at least two to three times week.  He has also reported having startle response and hypervigilance.  See VA treatment records and examination reports.  

His mood has been consistently and chronically described as depressed, while also variously described as anxious, dysphoric, nervous, and suspicious.  See VA treatment records dated from 2004 to 2017 and VA examination reports.  He has also manifested a restricted range of affect throughout the appeal and examiners have occasionally noted that his affect is blunted.  See e.g., VA treatment records dated November2004, June 2010, November 2007; November 2013, November 2014, and October 2015; see also August 2005 VA examination report.  

The Veteran has consistently endorsed serious symptoms of PTSD and depression, such as irritability, problems with anger, and outbursts at work.  The evidence does not reflect that the Veteran has a history of violence; however, the Veteran has reported having impulses to fight and, as noted, has reported having difficulty keeping and losing jobs as a result of conflicts and anger outbursts with supervisors, as well as difficulty dealing with people in general.  See e.g., VA examination reports dated October 2007 and February 2010.  The Board notes the Veteran has attended anger management classes at least three times during the appeal period and, while he reported that the classes were helpful, he has nevertheless been shown to have impaired impulse control.  See e.g., VA treatment records dated September 2006 and February 2010 VA examination report.  

The Veteran's insight and judgement has also been overwhelmingly described as impaired, although there are a few occasions when they are noted as intact.  He has also reported having low energy, as well as problems with his concentration and memory.  See e.g., VA examination reports dated August 2005, October 2007 and February 2010; see also VA treatment records November 2004, November 2007, January 2005, June 2010, October 2012, and April 2017.  

The evidence also shows the Veteran has reported having occasional, vague thoughts of suicide.  While there are occasions on which he denied having suicidal thoughts, including during treatment and examinations conducted in 2017, the evidence reflects that the Veteran's reports of suicidal thoughts have occurred throughout the appeal period and also fluctuated in severity.  See August 2005 VA examination report and VA treatment records dated from April 2010 to September 2016.  

As a result of the foregoing symptoms, the Veteran's social functioning has been impaired throughout the appeal period.  The Board notes that the Veteran enjoys interacting with other veterans, as he has attended several Vietnam veteran reunions and also reported enjoying a veterans PTSD group that he has attended throughout the appeal period.  See e.g., VA treatment records dated October 2006, August and September 2007, June 2009, and April and September 2012; see also October 2007 VA examination report.  

Otherwise, however, he has reported having limited social interactions with diminished interest in activities, no desire to be around people, and feeling emotionally distanced, particularly from his family.  See e.g., November 2004 and November 2010 VA treatment records; August 2005 VA examination report.  In this regard, the evidence shows the Veteran's relationship with his wife has been strained throughout the appeal.  On some occasions, the Veteran reports that he and his wife are getting along but there is also evidence showing she left home several times and, when home, has a desire to go out although he does not have a desire to do so.  See e.g., VA treatment records dated September 2007, May 2008, September 2011, April 2012, February 2016; contra VA treatment records dated November 2008, November 2009, and February 2010.  In October 2007, the Veteran reported feeling distanced from his children but, otherwise, the evidence shows an intact relationship with his children.  

Despite the foregoing, the evidence shows the Veteran is consistently described as well-groomed, alert and oriented.  His speech is generally described as coherent and logical but has occasionally been described as mildly pressured and slightly slow.  See e.g., VA treatment records dated November 2004 and October 2015; October 2007 VA examination report.  There is no evidence of any significant thought or cognitive disorder, as his thought process is consistently described as logical, linear, and goal-directed, while his thought content is also without any delusions, hallucinations or psychosis.  

Nevertheless, as described above, the Veteran's PTSD and depressive disorder has been manifested by variations in his mood, impaired judgement, insight, and impulse control, significant difficulty in establishing and maintain effective work and social relationships, and suicidal thoughts.  While the evidence shows the Veteran's symptoms have fluctuated in presentation, frequency, and severity, the preponderance of the evidence shows that his symptoms have significantly impacted his social and occupational functioning and resulted in deficiencies in most areas of his life.  

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD and depressive disorder has been manifested by severe symptoms, social and occupational functioning throughout the appeal period and, thus, warrants a 70 percent rating. 

A higher 100 percent rating is not warranted at any point, including prior to or after March 29, 2007, as the Veteran's symptoms are not shown to have resulted in total occupational and social impairment.  Indeed, while the Veteran's symptoms have resulted in deficiencies in many areas, the Veteran has maintained fair relationships with family members and retained his ability to interact with others, albeit on a limited basis.  His thought processing and communication skills have also remained intact and he is not shown to be a danger to himself or others.  Additionally, as noted, the VA examination reports and treatment records show he has been alert, oriented, and well-groomed, without any indication of a gross or total impairment in overall functioning to warrant a total schedular rating under the rating schedule. 

Therefore, the Veteran's overall disability picture reflects that his PTSD warrants a 70 percent rating, but no higher, for the period prior to and after March 29, 2007.  In reaching this determination, the Board acknowledges that the Veteran had been assigned Global Assessment of Functioning (GAF) scale scores that generally ranged from 40 to 60, which indicates serious to moderate symptoms and impairment. 

In this regard, a GAF score, which is from a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness, had been a tool employed prior to the issuance of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  While the scores the Veteran has been assigned are not of particular probative value, the Board notes that the preponderance of the scores assigned in this case are consistent with the Board's assessment that the Veteran's symptoms ranged from moderate to severe and resulted in deficiencies in many areas sufficient to warrant a 70 percent rating, but no higher.

As described above, the Veteran's symptomatology has been consistent with no more than a 70 percent rating throughout the appeal period; therefore, assigning a staged rating for this disability is not warranted. 

For the foregoing reasons and bases, and after resolving all doubt in favor of the Veteran, the Board finds the relevant evidence supports the award of an initial rating of 70 percent, but no higher, for service-connected PTSD and depressive disorder throughout the appeal period.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

TDIU

In August 2006, the Veteran filed an informal claim seeking entitlement to TDIU.  The Veteran subsequently filed a formal claim seeking entitlement to a total disability rating due to unemployability caused by his service-connected PTSD, which he asserted prevented him from securing or following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated May 2007. 

The Board has considered whether TDIU was raised in conjunction with the increased rating claim which has been pending since August 2004; however, there is no lay or medical evidence dated prior to 2006 wherein entitlement to TDIU was expressly or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider whether entitlement to a TDIU is warranted from approximately March 21, 2006.  See March 2006 statement from Dr. Qureshi.  

The Veteran's service-connected PTSD and depressive disorder has been rated 70 percent disabling since August 26, 2004, while his service-connected tinnitus has been rated 10 percent disabling since March 29, 2007 and service-connected bilateral hearing loss has been noncompensable (zero percent disabling) since July 21, 2006.  Therefore, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16 (a) for entitlement to TDIU since (and prior to) March 2006.

In support of his claim, the Veteran has asserted that he has been unable to work since he stopped working in December 2005 as a result of his PTSD symptoms.  

The evidence reflects the Veteran held several jobs after service, including 30 years as a splicer for cable companies and various other part-time jobs.  He last worked as a security screener for the Transportation Security Administration (TSA) from November 2003 to December 2005.  See May 2007 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  On his formal claim for TDIU, the Veteran reported having completing one year of college with no additional education or training.  

In support of his claim, the Veteran has submitted various statements from doctors which state that he is unable to work due to the severity of his PTSD symptoms.  See statements from Dr. Qureshi dated March 2006 and November 2009.  In September 2017, the VA physician who conducted the Veteran's June 2017 VA PTSD examination stated that, if the Veteran attempted to work, his hypervigilance, irritability and depressed mood would likely impact his ability to relate to others in an occupational setting, whereas his difficulty concentrating, anhedonia, and decreased interest in activities would likely impair his ability to complete occupational tasks.  

As discussed above, the Board's review of the evidence shows that his PTSD and depressive disorder has been manifested by serious symptoms that, as noted by Dr. Qureshi and the June 2017 VA examiner, has resulted in extremely limited and severely impaired occupational potential, including as a result of his impaired social functioning.  The aforementioned evidence does not overtly state that the Veteran's PTSD and depressive disorder has rendered him unemployable; however, the Board finds probative that, while his education and work history, there is reasonable doubt as to whether the Veteran would be able to perform the mental acts necessary to obtain and maintain substantially gainful employment, including any work that would require supervision or interaction with other people.  As such doubt is resolved in favor of the Veteran, the Board finds that the claim for entitlement to a TDIU should be granted.



ORDER

An initial 70 percent rating for PTSD and depressive disorder is granted prior to March 29, 2007. 

A rating in excess of 70 percent for PTSD and depressive disorder for the entire time period on appeal is denied.

Entitlement to TDIU is granted.  


REMAND

In August 2012, the Board remanded the claim of service connection for a back disability to obtain a VA examination and opinion regarding whether the Veteran's current back disability is related to his reported back injury in service.  The Board specifically noted that the Veteran's in-service back injury, which he stated was incurred while jumping from helicopters with a heavy pack, is conceded because he served in combat.  

In November 2015, a VA physician examined the Veteran and reviewed the record, after which he determined the Veteran's current back disability was less likely as not incurred during or caused by service.  The VA examiner noted that, despite the Veteran's report of a back injury in service, he was not a parachutist and that the service treatment records did not show a chronic back condition.  He instead opined that the Veteran's back disability is age-related.  

While the November 2015 VA examiner noted the Veteran's report of a back injury in service, it does not appear that he adequately considered that the occurrence of the in-service back injury is conceded and accepted as true.  The VA examiner also failed to provide a rationale in support of his conclusion that the Veteran's current back disability is age-related, as opposed to related to the conceded in-service back injury.  In addition, the Veteran's attorney submitted treatise information in April 2018 that the examiner should consider.  Therefore, the November 2015 VA opinion is inadequate, thereby necessitating another remand for an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the November 2015 VA spine examination or another appropriate medical professional if the examiner is unavailable.

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current back disability is related to his active duty service.  

For the purposes of this opinion, the examiner should assume the Veteran, in fact, injured his back while jumping from helicopters with a heavy pack.  In addition, the examiner is asked to review and comment on the treatise information regarding parachute jumpers that was submitted by the Veteran's attorney in April 2018.

A rationale should be provided for the opinion provided.  

2. Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


